Stolz, Judge.
The plaintiff appeals from a judgment sustaining the defendant’s motion to dismiss his complaint for damages based on alleged malicious prosecution. The complaint alleged that the defendant caused a public indecency warrant to. be issued against him, which resulted in his arrest and imprisonment; that the warrant was finally disposed of in his favor by being dead docketed; and that the prosecution was carried out without any probable cause. Held:
The case is controlled adversely to the plaintiff by the decision of this court in Courtenay v. Randolph, 125 Ga. App. 581 (188 SE2d 396).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.